Citation Nr: 1747807	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral foot disorder, status post removal of ganglion cysts.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a bilateral foot disorder.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a bilateral foot disorder.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1984 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO ) in St. Petersburg, Florida.

In a March 2010 decision, the Board, inter alia, declined to reopen the claim of service connection for bilateral pes planus and denied service connection for a bilateral foot disorder, right knee disorder, and left knee disorder.  The Veteran appealed this decision to the Court.  In an October 2011 memorandum decision, the Court set aside and remanded these issues to the Board.  In a July 2012 decision, the Board remanded the petition to reopen the claim of service connection for bilateral pes planus and the claims of service connection for a bilateral foot disorder, right knee disorder, and left knee disorder.  In a November 2013 decision, the Board, inter alia, remanded these claims once more.  In a March 2016 decision, the Board noted that the RO had not yet issued a supplemental statement of the case addressing these claims or recertified them to the Board.  The Board did not take any action as to these claims; it was simply noted that any ongoing development should be completed and the claims should be recertified to the Board.  The RO has issued supplemental statements of the case in July 2016 and in August 2016, and recertified those issues to the Board in February 2017.

In a November 2013 decision, the Board, inter alia, declined to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD and denied the claim of service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By way of an August 2014 Order, the Clerk of the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's decision in pertinent part and remanded the matter for compliance with its terms.  In June 2015, the Board requested an advisory medical opinion from a Veteran's Health Administration (VHA) psychiatrist.  The psychiatrist's opinion was received in July 2015.  In a March 2016 decision, the Board remanded these claims for additional development, to include scheduling a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A. Bilateral Pes Planus 

Remand is warranted regarding this issue, to first determine whether the Veteran's pes planus is a congenital disease or a congenital defect.  While congenital or developmental defects are not compensable under VA regulations, congenital diseases are.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Defects are defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  VAOPGCPREC 82-90 (Jul. 18, 1990).  A disease, on the other hand, is defined broadly as "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body..." and "a condition considered capable of improving or deteriorating.  Id.  "Any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Quirin, 22 Vet. App. at 395 (citing VAOGCPREC 82-90).

A May 2006 VA examination report shows the examiner diagnosed congenital pes planus with no increase of severity due to service.  No explanation was provided.  

A June 2008 VA examination reports shows the examiner concluded that the Veteran's current pes planus was also noted during service and therefore is at least as likely as not the same as seen during service.  No further explanation was provided; there was no discussion of the entrance examination to service which noted pes planus or whether the disease may be a congenital disease or defect.  

A March 2013 VA examination report shows the examiner concluded that the pes planus was a pre-existing condition, a congenital defect, and that there was no evidence in the service treatment records that it increased in disability during service or that the Veteran developed a superimposed chronic disability.  No explanation was provided for the determination of a congenital disease versus defect and a more cogent discussion is expected regarding the possibility of an increase in severity of pes planus during service.  

A September 2014 VA examination report shows the examiner opined that the Veteran's bilateral pes planus clearly existed prior to military service and was not aggravated beyond its natural progression during service.  The examiner explained that the Veteran had pes planus, as well as a significant bilateral varus deformity of the tibia, both of which produced some bilateral foot pain upon prolonged marching and exercises but this was to be expected as part of the natural progression of the condition.  The examiner did not make a clear determination as to whether the bilateral pes planus constitutes a congenital disease or defect, as required by the Board's November 2013 remand directive.  The examiner also did not discuss the Veteran or his mother's lay statements regarding the history of the disability, as required by the Board's November 2013 remand directive.  

For the reasons discussed above, the prior VA examinations are inadequate, and the opinion contained in the September 2014 VA examination report is not compliant with the Board's November 2013 remand directives.  Remand is required for a new VA examination that is compliant with those directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In assessing whether a condition is a congenital defect or disease, the Board highlights that the consideration of evidence in this regard is not limited to the service treatment records.  Post-service evidence can also illuminate whether a congenital condition is essentially "static in nature" and thereby a defect or whether it is capable of change and thereby a disease.  For example, in the March 2013 VA examination report it was indicated that the pes planus did not manifest in characteristic calluses but this symptom was shown in the September 2014 VA examination report.  Such a change in symptomatology should be considered in determining whether the pes planus is a congenital disease or defect.  

Only if it is determined that the pes planus is a congenital disease, then an examiner should consider whether there was an increase in disability beyond natural progression during service.  The examiner should consider that the pes planus was noted to be asymptomatic on enlistment examination and that the Veteran has reported that he participated in track in high school and that he did not have foot problems.  The service records relating to foot symptoms should be considered, as well as indications that the Veteran continued to participate in track, football, and basketball during service.  The Veteran and his mother's statements regarding an increase of symptoms and a continuity of symptomatology should also be considered.

B. Bilateral Foot Disability

With regard to the claim of service connection for a bilateral foot disorder, the Board notes that June 2008 and September 2014 VA examination reports both showed that there are no current residuals related to the removal of ganglion cysts in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is, however, a current diagnosis of plantar fasciitis as noted in the September 2014 VA examination report.  Per the November 2013 Board remand directive, the examiner should have provided a linkage opinion for this disability.  The instructions the examiner received, however, asked him to provide a single linkage opinion for "bilateral pes planus with plantar fasciitis."  This resulted in an inadequate opinion.  The pes planus and plantar fasciitis are separate disabilities.  Moreover, the pes planus was noted on enlistment examination to pre-exist entrance into service, while the plantar fasciitis was not.  Therefore, consideration of service connection for plantar fasciitis includes a presumption that the Veteran was in sound condition upon entrance into service.  On remand, the Veteran should be afforded a new examination to determine the nature and etiology of this disability.  Stegall v. West, 11 Vet. App. 268 (1998).

C.  Left and Right Knee Disorders

The Veteran's knees were evaluated in a June 2008 VA examination.  The examination report shows a diagnosis of right knee osteoarthritis and left knee strain.  The examiner opined that the diagnosed knee conditions are not caused by or a result of the Veteran's ganglion cysts while in service or his pes planus.  The rationale was that neither ganglion cysts nor pes planus cause the diagnosed knee conditions.  This opinion is insufficient in its explanation of causation, does not include an opinion on aggravation, and does not consider a direct theory of entitlement.

The Veteran's knees were also evaluated in a September 2014 VA examination.  A diagnosis of bilateral degenerative joint disease (DJD) was provided.  No linkage opinion was provided as the November 2013 Board remand instructed that one should only be offered if there was a positive nexus opinion relating to his claims of bilateral pes planus or a bilateral foot disability.

As the Veteran will already undergo a VA examination for his foot conditions on remand, the Veteran should also be scheduled for a VA examination to determine the nature and etiology of his bilateral knee DJD.  The opinion should consider both direct and secondary theories of entitlement, and whether there was potentially a continuity of symptomatology from service.

D. PTSD

The Veteran seeks entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with    § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Id. § 3.304(f)(5).  Whether a stressor occurred is a factual determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993); see 67 Fed. Reg. 10330 (Mar. 7, 2002).  In contrast, whether a stressor is sufficient to support a diagnosis of PTSD is a medical determination.

In a May 2007 VA Form 21-0781a, the Veteran wrote that his in-service stressor was a culmination of events that occurred in 1988 and 1989.  He reported that he experienced almost daily harassment and threats of physical violence from his sergeant.  He reported that these actions caused him to be in constant stress and fear.  He reported that his sergeant eventually confronted him, told him "I will beat you down," and they got into a "scuffle."  He reported that he believed he had some type of nervous breakdown.  He reported that he went to the Chaplin afraid, crying, angry, and completely burnt out.  He reported that he was sent to anger management and later was given an honorable discharge before his term of service was complete.

The primary evidence related to the occurrence of the in-service stressor is discussed in detail below.

The Veteran's service records show that he initially enlisted for a four year term beginning in January 1984.  In January 1987 he was awarded an Army Good Conduct Medal; there are no disciplinary problems noted in his file from 1984 through 1987.  In October 1987, he requested and was granted immediate reenlistment for a three year term.  In December 1987, he was assigned to the 364th Supply and Service company at Fort Bragg, North Carolina.  Within a month of this assignment, he began experiencing disciplinary problems.  

On January 13, 1988, he was counseled for failure to be prepared for duty because he did not have the keys to his own tool box and so he had to borrow tools from another soldier.  The Veteran indicated that he did not concur that the information presented accurately reflected the counseling session, and he refused to sign the statement.  On January 13, 1988, the Veteran was also counseled for damaging a battery he was tasked with replacing.  The counseling statement notes that the battery was damaged due to the Veteran's carelessness, and the Veteran was ordered to pay $55.68 to replace the battery.  The Veteran indicated that he did not concur that the information presented accurately reflected the counseling session, and he refused to sign the statement.

On January 22, 1988, the Veteran was counseled for failing to be in proper uniform for the 0900 hour formation.  He did not have his field jacket or gloves.  The Veteran indicated that he did concur that the information presented accurately reflected the counseling session, and he did sign the statement.

In March 1988, the Veteran was promoted to E-4.  From April 22, 1988 to May 20, 1988, he completed Primary Leadership Development Course 6-88.  

On June 18, 1988, the Veteran was counseled for being late to 0900 work call.  The Veteran indicated that he did concur that the information presented accurately reflected the counseling session, and he did sign the statement.

On June 23, 1988, the Veteran was counseled for being late to an 0500 formation.  The counseling statement also indicated that the Veteran was to set an example for younger soldiers and "If you cann't march in company formation's then you cann't be on the track team.  For one is the same as the other with it come to your feet."  The Veteran indicated that he did not concur that the information presented accurately reflected the counseling session, and he refused to sign the statement.

On July 6, 1988, the Veteran was counseled for failing to appear to an 0620 formation and 0900 work call formation on July 5.  The counseling statement shows that the Veteran, along with two other soldiers from the unit, traveled to Daytona Florida and did not sign out in the pass book as required.  They did not return to Fort Bragg in time for their formations.  They did call in ahead of time to report that they would be absent from the formations.  The Veteran indicated that he did not concur that the information presented accurately reflected the counseling session, and he refused to sign the statement.  The counselor recommended UCMJ action.  

On August 17, 1988, the Veteran failed to go at the time prescribed to his appointed place of duty.  UCMJ proceedings under Article 15 were conducted for this matter.  The Veteran's grade was temporarily reduced from E-4 to E-3; he was ordered to forfeit $200.00; and 14 days extra duty and a 14 day restriction were imposed.

On November 28, 1988, the Veteran was counseled for leaving the motor pool area without informing his chain of command.  The Veteran indicated that he did concur that the information presented accurately reflected the counseling session, and he did sign the statement.  Another counseling statement from November 28, 1988 shows that the Veteran was absent from a muster alert that was called at 0400, absent from an 0620 formation, and also absent from 0900 work call formation.  The counseling statement indicated that the Veteran had called at approximately 0500 to inform his sergeant that his car had broken down.  The counselor wrote that a broken down car did not relieve him of the responsibility to be present for duty and that it was previously stated that no one should leave Fort Bragg if their car is not in good condition.  The counselor also wrote that he should have started the return from his trip earlier to allow for problems.  The Veteran indicated that he did not concur that the information presented accurately reflected the counseling session, and he refused to sign the statement.  The Veteran wrote that he made all possible attempts to arrive on time, did not plan on his car breaking down, and called to inform his unit as soon as it happened.

On December 13, 1988, the Veteran failed to obey an order from his sergeant.  UMCJ proceedings were conducted for this matter under Article 15.  The Veteran's grade was reduced to PFC/E-3 and he was ordered 14 days extra duty.  In a statement related to this incident, the sergeant wrote that at 0635 hours he had told the Veteran to return to his room and change into his P.T. uniform.  The Veteran said a few words then walked into the barracks.  At approximately 0645, the sergeant went into the barracks and to the Veteran's room.  He found the Veteran unchanged and asked why he had not changed into the P.T. uniform.  The Veteran told him that he could write him up because he was not going to do any PT today.  The sergeant asked the Veteran once more and the same response was given.  As a result, the sergeant wrote him up.  The Veteran was missing at 0900 formation and as of the 1115 writing of the statement the Veteran had not yet reported to work.

On February 9, 1989, the Veteran's commanding officer recommended a bar to reenlistment due to continuing acts of misconduct that show unsuitability to the service and a failure to live by Army policies.  The bar to reenlistment was approved on the same date.  On February 22, 1989 the Veteran submitted a signed statement requesting to be separated from military service.  The determination to discharge the Veteran was approved on the same date.  He was discharged in March 1989 under honorable conditions.  His DD 214 shows a "locally imposed bar for reenlistment" and his personnel record indicates that he is not recommended for further service.

The Veteran's service treatment records do not show any complaints or treatment related to a psychiatric condition.  In December 2007, April 2010, and August 2012, records were requested from Womack Army Medical Center at Fort Bragg to attempt to corroborate the Veteran's assertions of taking anger management after being involved in a fight with his sergeant.  No records were found.  The Veteran was also asked to submit any relevant records in his possession but none were submitted.  An October 2012 memorandum documents a formal finding of unavailability for clinical records at Womack Army Medical Center from January 1988 to March 1989.  Notwithstanding the word choice of the memorandum, the Board understands this to mean there is an unavailability of mental health clinical records as that is the type of record for which the development was conducted.  The claims file does contain clinical records relating to non-mental health problems from Womack Army Medical Center during the same period.

In June 2007, the RO requested from the U.S. Army Crimes Record Center (CRC) copies of any investigative reports related to the Veteran's assertion that he was in a fight with his sergeant.  In a July 2007 response, the CRC said it had no related records.

The secondary evidence related to the occurrence of the in-service stressor is discussed in detail below.

In a March 2001 VA treatment record, the Veteran's treating physician noted that the Veteran had participated in his mental health treatment by reporting that he was harassed by an E-7 that cursed him out several times alone and in formation.  He reported the last time this happened in the Veteran's quarters he jumped him (the Veteran jumped his superior), and this incident resulted in a demotion, anger management classes, and eventually opting out of the Army.

In an August 2001 VA Form 21-4138, the Veteran's mother wrote that he told her that he had anger management counseling during service after a physical fight with an officer because the officer had done things to him over and over.  He told her that he was taken to a hospital but was not kept there.

In a letter to a congressman dated November 2002, the Veteran's mother wrote that the Army could not find her son's records of him in the hospital at Fort Bragg when he was out of control and hit an officer.  She noted that it was after this incident that he was discharged, after he had re-enlisted, because he could no longer stand the stress.

On an August 2003 VA Form 21-4138, the Veteran reported that he was sent for anger management in 1989 after striking an officer.  He reported that he believed he had a mental problem at the time.

In August 2003, the Veteran's mother wrote that her son had called her many times during active service from Fort Bragg complaining about being mistreated by his superiors.  He told her that one time he had to go to anger management.  He told her that an officer entered his room, was in his face, and challenged him; so, he hit the officer and was busted.  He told her that he was sent to the "ER" and all his weapons were taken.  He told her that he could not take it anymore, so he was getting out of the army.

In a March 2004 statement, the Veteran wrote that he did not go for treatment during service because he was not aware that he had a mental problem.  He did, however, feel totally out of control when he was under a lot of stress and he had a problem with his superiors.

In a December 2004 letter, the Veteran's mother wrote that her son had mental and stress problems when he was in service and since he was discharged.  She reported that he called her many times while he was in service and complained about different officers picking on him.  After service, he called and would tell her about the different jobs he held and would complain and be angry about something someone had done to him or frustrated about paper work, etc.  He was not able to hold jobs for very long.

In January 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In pertinent part, he testified that in the morning after fighting with the officer he was taken to the hospital and was talking to a nurse and then a major came in and spoke with him as well.  They talked about anger management and different types of counseling.  The Veteran remarked that all of his disciplinary problems during service had occurred during his second enlistment period.  He testified that he was constantly being written up and constantly accused of selling and dealing drugs.  He testified that he was harassed all the time.  He testified that at one point he went and discussed his problems with the chaplain.

The Veteran's mother submitted a lengthy argument dated April 2005.  In pertinent part, she wrote that the Veteran had told her that soldiers from south Florida were targeted.  He told her that he was accused of dealing drugs and was harassed and written up constantly.  She reported that he was under a lot of stress the last year he was in the Army and all of him mental problems started after he was placed in a unit that caused him that undue stress.  She reported that he was being harassed and others were being promoted over him, which left him hopeless and there was a great change in him because he was abruptly discharged.  She reported that he exploded after his sergeant provoked him and they got into a fight.  She reported that he talked to the Chaplin, who took him to Womack hospital at Fort Bragg.  She reported that he was sent for anger management.

In a July 2005 statement, the Veteran wrote that he did not know what depression was during service.  In retrospect, he believes they started after reenlisting and being assigned to the 364th Supply and Service Company.  He reported that he was harassed, treated unfairly, and pushed around so much that he finally snapped.  He felt that the military career he had chosen for himself was lost and he had failed.  He reported that he remembered crying and later being angry.  He reported that he was sent to the hospital for anger management.  He reported that during and since that time there have been times where he has felt so sorry for himself that he did not feel like living.  He reported that, to his understanding, experiencing stress intensifies his mental health problems and symptoms.

In a March 2007 VA Form 21-4138, the Veteran wrote that he felt picked on and harassed during the relevant period of service.  He wrote that he was fearful all the time and jumpy.  He reported that he drank too much [alcohol] to hide his feelings.  He reported that he still feels that he was threatened and mistreated that last year.

In a May 2007 VA Form 21-0781a, the Veteran wrote that he experienced almost daily harassment and threats of physical violence from his sergeant.  These acts put him in constant stress and fear.  The situation eventually escalated into a physical fight.  He reported that he went to the Chaplin afraid, crying, angry, and completely burnt out.  He believes he had some type of nervous breakdown.  He reported he was sent to anger management.

In a May 2007 VA Form 21-0781, the Veteran wrote that he could no longer perform his duties because of the stress placed on him, which led to the fight with his sergeant.  He reported that there was ongoing harassment with the sergeants in the unit and they threatened to physically hit him.

In a May 2007 VA Form 21-4138, the Veteran reported that he was harassed almost daily and threatened with physical harm by his sergeant.  He reported that he was constantly under stress and fear of physical harm because he could not protect himself from the sergeant.  Eventually, a fight occurred.  Afterword, he realized what had happened and feared punishment, was confused, and was crying and angry, so he went to the Chaplin.  He reported that Chaplin took him to Womack Army Medical Center and he eventually got anger management there, as well.

In an August 2007 letter, the Veteran's mother wrote that her son had called her many times during his last year of service.  She reported he told her that his sergeant was picking on him and was writing him up for no just cause.  He told her that a sergeant was always threatening him with physical harm.  He told her that one day he called sounding angry and told her that he had gotten in a fight with an officer and could not stand it anymore.  He told her they took all of his weapons and sent him to anger management.

In an August 2007 letter, the Veteran described some of the incidents for which he was counseled during service and explained why he believed that they were unfair.  In short, many related to him believing that he was singled out by his superiors and simply treated differently.  Either he would be written up for things he did not do, or he would be written up for minor infractions that other soldiers would not regularly be written up for.

In December 2009, the Veteran underwent a PTSD consultation at VA.  See VA treatment record (12/8/2009).  The Veteran reported that during service his sergeant had harassed and verbally abused him.  He reported that his sergeant had threatened to physically harm him, but he was not actually in fear of that harm because his sergeant was of a smaller stature.

During a November 2010 VA examination, the Veteran reported that he felt harassed by two of his sergeants.  He reported that he felt they rode him daily, searched his car, treated him like a drug dealer, wrote about every little thing, and swore at him daily.  He felt like he had reached his breaking point and went to the Chaplin and then talked to a counselor.  The VA examiner did not opine as to whether the alleged harassment occurred; it was simply noted that there was no documentation of its occurrence.

In March 2015, the Veteran's mother submitted a statement.  She noted that she is a registered nurse and part of her education included training on mental health conditions and part of her licensing exam had a section on mental health.  She reported that after his reenlistment in the Army she began to notice problems.  She reported that he would call her on many occasions complaining about being harassed.  He sounded very angry and upset.  She reported that he told her that they were in his face every day trying to write him up for something.  She reported that he told her that he "lost it" after an incident with his superior officer and that, as a result, he was sent to anger management classes.  She reported that by the end of his service he was depressed, anxious, and suspicious.  She reported that during service he would come home every time he could but after he was discharged he did not visit.  He went to live with his father in Maryland.  There, he held many jobs and things would go well at first but then he would begin having problems with his superiors and quit.  She reported that this was completely different from his attitude toward authority figures and work before service.  She opined that the Veteran's mental health problems seemed to begin as a result of his harassment and being threatened frequently with physical harm by persons in superior rank in the military.

In July 2015, the Board received a medical opinion from a VHA psychiatrist.  The psychiatrist opined that the Veteran was not harassed during service.  The psychiatrist noted multiple instances of discipline in 1988 and early 1989 prior to separation; however, did not believe they were related to harassment as they were for failures to meet behavioral expectations clearly known to military personnel, such as following orders and being on time for duty.  The psychiatrist highlighted that one disciplinary incident involved going to Daytona Beach during the July 4th holiday and this was not indicative of being depressed at the time.  The psychiatrist highlight another service record from 1988 that indicated the Veteran played football; also something not indicative of depression.  The psychiatrist noted that the Veteran had completed a leadership course from April to May 1988.  The psychiatrist also stated that the Veteran became angry, tearful, or even possibly assaultive toward the end of his military career was not necessarily indicative of a mental disorder but a not unexpected response to discipline and likely termination from the military.  The psychiatrist noted that complaints of the role his military experiences have played in causing his psychiatric problems seem to have escalated as time has gone forward and become more associated with compensation.  The psychiatrist also noted that all early mental health records from the late 1990's focused on depression secondary to his back injury from falling on a roofing job in November 1997 and any mentions of problems in the military were few and difficult to find.

In June 2016, the Veteran underwent a VA examination.  The examining psychologist noted that there was a lack of documented evidence of mental health treatment during service.  No specific opinion was provided with regard to the actual occurrence of the in-service stressor.  It is noted that the examiner wrote "[a]lthough the harassment he experienced in the military was potentially distress, this stressor does not meet criterion A for a diagnosis of PTSD."  

In September 2017, VA received a questionnaire completed by E.T., a veteran who asserts to have served with the Veteran.  E.T. reported that he met the Veteran in August 1986 at Fort Bragg and they served together at Fort Bragg through December 1986.  He reported that he also served in the 364th Supply and Service Company.  He reported that the Veteran was one of the more well-liked members of their unit.  He reported that they would eat breakfast together and the Veteran would complain about his superiors harassing him when he did not do anything wrong.  E.T. also reported to witnessing the Veteran experience certain mental health symptoms.  He reported that the Veteran was depressed in the mornings when getting ready for P.T.  He reported that the Veteran told him he had trouble sleeping because his mother was worried about him and she did not want him to hurt anyone; the Veteran also told him that he would have nightmares about his sergeant trying to hurt him and his family.  He reported that, when speaking with the Veteran, he was often jumpy and could not focus on the conversation.  He reported that the Veteran did not like to socialize with anyone at work.  He reported that the Veteran did not like to go out to the clubs and restaurants they used to visit because his sergeants kept harassing him.  He reported that the Veteran told him he had thoughts about hurting himself, and that the Veteran had told him that if his superiors kept messing with him he would hurt or kill them.  He reported that the Veteran told him he would cry about being passed over for promotions by younger soldiers.  He reported that the Veteran lost interest in playing flag football.  He reported the Veteran's energy level was low in the mornings during P.T. because the sergeant was messing with him.  He also reported the Veteran would have difficulty concentrating when shooting his gun during target practice.

In September 2017, VA received a mental health evaluation from a private psychologist.  The evaluation was based on a review of the claims file; the Veteran was not interviewed or examined.  The psychologist opined that it was at least as likely as not that the behavioral changes documented during the veteran's second period of service support his assertions of harassment and threats of physical harm during his active duty military service.  

The Veteran's alleged in-service stressor is considered a personal trauma under VA's regulatory framework.  See VA Adjudication Manual M21-1, III.iv.4.H.4.a (Personal trauma, for the purposes of VA disability compensation claims based on PTSD, refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples include assault, battery, robbery, mugging, stalking, and harassment.); see also M21-1, III.iv.4.H.6.a (Consideration of a stressor is not limited to a single event.  A group of experiences may also affect an individual, leading to the development of PTSD.).  VA recognizes that many incidents of personal trauma are not officially reported and, thus, it is important to consider all available evidence bearing on the question of whether the trauma occurred.  See 67 Fed. Reg. 10330; see M21-1, III.iv.4.H.4.b.  This includes lay evidence from family members and fellow service members and evidence of behavioral change that could circumstantially support the possibility that the claimed stressor occurred.  38 C.F.R. § 3.304(f)(5).  Medical opinions regarding the occurrence of the stressor may also be considered.  Menegazzi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

In reviewing the evidence, the Board finds that the occurrence of harassment and threat of physical harm is not corroborated by the Veteran's service records.  The onset of mental health symptoms, undergoing anger management or other psychiatric treatment at Womack Army Medical Center, and the occurrence of a "scuffle" between the Veteran and his superior are not corroborated by the service records.  Evidence in support of the occurrence of the stressor is secondary in nature.  It consists of the Veteran and his mother's statements, a statement from a fellow soldier, and interpretation of the Veteran's disciplinary problems during the period from 1988 to 1989.

In reviewing the Veteran and his mother's statements, the Board finds that the Veteran is competent to relate what he experienced in service and his mother is competent to relate what the Veteran reported to her, to include during phone calls made during his service.  

The Veteran has reported that during service, specifically during his time with the 364th Supply and Service Company from December 1987 to March 1989, he was harassed and threatened with physical harm by his superiors.  His description of the harassment generally includes verbal abuse, threatening to and actually writing him up, and, in layman's terms, being on his case all of the time compared to relative laxity when dealing with his peers.  Weighing heavily in support of this assertion is that the Veteran reported this during the course of VA treatment in March 2001.  It is noted that at the time he did have a claim pending for service connection for schizophrenia and depression; however, there was not a claim for PTSD and he had not otherwise been asserting that such harassment was a type of in-service stressor.  Thus, given the nature and circumstances of the disclosure to a VA doctor, the Board finds the statement to be highly probative.  Relatively consistent statements regarding the occurrence of harassment and threats of physical harm from superiors were also provided to VA medical personnel more recently in a December 2009 consult, a November 2010 VA examination, and a June 2016 VA examination.  Such consistency weighs in support of the assertion.  The Veteran's mother, as well, has reported that the Veteran called her during service and told her that he was being harassed and threatened by his superiors.  The Veteran's mother is competent to report such information and, to the extent she has alleged the above fact, she is credible and her statements are supportive of the Veteran's assertions regarding an in-service stressor.  Additionally, in a September 2017 evaluation report, a private psychologist opined that the Veteran's behavioral changes documented during the veteran's second period of service supported his assertion of harassment and threats of physical harm by his superiors during active service.  The psychologist's rationale for this conclusion is not entirely clear; however, the psychologist did discuss, and the service records do show, that the Veteran was free of disciplinary problems during his first period of service, was awarded an Army Good Conduct Medal for this period, and only began to experience disciplinary problems after being reassigned to the 364th Supply and Service Company in December 1987.  In fact, he began to experience disciplinary problems within a month of the reassignment.  The psychologist did find these facts to support the opinion.  To the extent that the psychologist based the determination on the documented evidence from the Veteran's second period of service, the Board finds the opinion probative and supportive of the Veteran's assertion of harassment and threats of physical harm by his superiors.  

The Board notes that in July 2015 a VHA psychiatrist opined that the Veteran did not experience behavioral changes in service.  The psychiatrist explained that the disciplinary problems the Veteran had were all related to behavioral expectations known to service members such as following orders and being on time for duty.  The Board does not find this opinion persuasive because the psychiatrist did not consider the Veteran's prior period of good conduct or that the Veteran disputed the facts as stated on a number of counseling statements. 

In summary, the Board finds the Veteran's assertion of experiencing harassment and threat of physical harm from his superiors during service to be credible and also supported by secondary evidence in the form of lay statements from his mother and a medical opinion on behavioral changes based on documented in-service disciplinary action.  In the context of corroborating a stressor related to personal assault, such evidence is sufficient and actual corroboration by service records is not required.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the alleged in-service stressor of experiencing harassment and threats of physical harm from his superiors did occur.  38 C.F.R. §§ 3.102, 3.304(f)(5).

The Veteran also reported that exposure to the harassment and threat of physical harm resulted in fear of actual physical harm.  This was first reported by the Veteran in May 2007.  During a December 2009 PTSD consultation, the Veteran contradicted himself.  He reported to the examining physician that his superior had harassed him and threatened physical harm and that this had resulted in a fear of being put in prison for something he did not do.  He reported that he knew his superior could not actually hurt him because the superior was of a smaller stature.  The Veteran's contradiction impugns his credibility.  It is also indicative that the Veteran may be exaggerating certain aspects relating to or resulting from exposure to the stressor.  Accordingly, the Board finds that his statements regarding a response of fear of actual physical harm to the stressor are not probative.  

Service connection for PTSD requires a current diagnosis of PTSD consistent with 38 C.F.R. § 4.125(a).  The current version of § 4.125(a) requires that the diagnosis conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-5).  Prior to the publication of DSM-5, section 4.125(a) required that diagnoses conformed to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  Both versions require that certain Criterion be met to support a diagnosis of PTSD.  Criterion A relates to exposure to a traumatic event, but the definition of Criterion A differs between the DSM-IV and DSM-5.  In short, the DSM-IV required that an individual was exposed to an event and that he or she must have responded to that exposure.  The DSM-5 removed the language stipulating the individual's response to the event because it was determined to have no utility in predicting the onset of PTSD.  See American Psychiatric Association, PTSD Changes Fact Sheet, https://www.psychiatry.org/File%20Library/Psychiatrists/Practice/DSM/APA_DSM-5-PTSD.pdf (last visited Oct. 11, 2017).

VA regulations require that a medical diagnosis be competent.  See 38 C.F.R. § 3.159(a).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer the medical diagnosis.  Id.  The VA Clinician's Guide provides guidance on who is qualified to diagnose PTSD.  VA Clinician's Guide § 14.7 (Mar. 2002).  It provides in pertinent part:

Professionals qualified to perform PTSD examinations should have doctoral-level training in psychopathology, diagnostic methods, and clinical interview methods.  They should have a working knowledge of DSM-IV, as well as extensive clinical experience in diagnosing and treating veterans with PTSD.  Ideally, examiners should be proficient in the use of structured clinical interview schedules for assessing PTSD and other disorders, as well as psychometric methods for assessing PTSD.

Board certified psychiatrists and licensed psychologists have the requisite professional qualifications to conduct compensation and pension examinations for PTSD.  Psychiatric residents and psychology interns are also qualified to perform these examinations, under close supervision of attending psychiatrists or psychologists.

Id.  VA's Adjudication Manual also indicates that examinations for psychiatric disorders are routinely performed by specialists.  M21-1, III.iv.3.A.6.a.  Current Disability Benefits Questionnaires (DBQs) also provide guidance because they state what medical professionals should complete examinations and reviews:

In order to conduct an INITIAL examination for mental disorders, the examiner must meet one of the following criteria: a board-certified or board-eligible psychiatrist; a licensed doctorate-level psychologist; a doctorate-level mental health provider under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist; a psychiatry resident under close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist; or a clinical or counseling psychologist completing a one-year internship or residency (for purposes of a doctorate-level degree) under close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist.  In order to conduct a REVIEW examination for mental disorders, the examiner must meet one of the criteria from above, OR be a licensed clinical social worker (LCSW), a nurse practitioner, a clinical nurse specialist, or a physician assistant, under close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist.

The following health care providers can perform REVIEW examinations for PTSD: a board-certified or board-eligible psychiatrist; a licensed doctorate-level psychologist; a doctorate-level mental health provider under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist; a psychiatry resident under close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist; a clinical or counseling psychologist completing a one-year internship or residency (for purposes of a doctorate-level degree) under close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist; or a licensed clinical social worker (LCSW), a nurse practitioner, a clinical nurse specialist, or a physician assistant, under close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist. 

Given the foregoing, the record does not conclusively demonstrate that the Veteran currently has a competent diagnosis of PTSD.  An August 2005 VA treatment record showed that the Veteran was currently under treatment for PTSD; however, there was no current diagnosis of this mental health disorder.  A November 2009 VA treatment record showed that the Veteran had a psychiatric diagnosis of PTSD but there was no supporting documentation of how the diagnosis was made or whether it conformed with § 4.125(a).  The Board notes that the November 2009 VA treatment record was signed by an Advanced Registered Nurse Practitioner (ARNP), a medical professional who would not be considered competent to initially diagnosis PTSD for a lack of specialized education, training, expertise, and experience as envisioned by the VA Clinician's Guide and VA's Adjudication Manual, and there is no indication that the ARNP was under the supervision of a board-certified or board-eligible psychiatrist or a licensed doctorate-level psychologist.  A December 2009 VA treatment record shows that the Veteran underwent a full mental health evaluation and a VA staff psychologist determined that the Veteran's stressor did not meet Criterion A of DSM-IV, and therefore he would not be admitted for treatment by the posttraumatic stress disorder clinical team (PCT).  Axis I diagnoses of "Mood Disorder NOS" and "R/O Schizoaffective Disorder" were provided.  The record further indicated that it was recommended that the Veteran continue with medication management with the ARNP who signed the November 2009 VA treatment record and that the ARNP could assess whether the Veteran would benefit from individual or group treatment.  Subsequent VA treatment records from July 2010 and September 2010 included a diagnosis of PTSD in error.  The records were created by the same ARNP and there had been no new mental health evaluations.  VA treatment records through 2011 showed that the same ARNP changed the diagnosis to "hx PTSD."  Subsequent VA treatment records through the present show that a diagnosis of PTSD was repeatedly provided by Licensed Clinical Social Workers (LCSWs).  These diagnoses are not competent.  As noted above, LCSWs are competent to conduct REVIEW examinations for PTSD but not competent to conduct an INITIAL examination in which the disorder would be diagnosed.  Moreover, a review of the records shows that the LCSWs did not show how the diagnosis conformed to the DSM-IV or DSM-5.  See 38 C.F.R. § 4.125(a).

A November 2010 VA examination report provided a diagnosis of PTSD; however, this diagnosis, too, is not competent.  This was an INITIAL examination for PTSD conducted by an ARNP.  An ARNP is a medical professional that would not be considered competent to initially diagnosis PTSD for a lack of specialized education, training, expertise, and experience as envisioned by the VA Clinician's Guide and VA's Adjudication Manual, and there is no indication that the ARNP was under the supervision of a board-certified or board-eligible psychiatrist or a licensed doctorate-level psychologist.  In Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that the Board was entitled to presume the competence of a VA examiner and, more specifically, that a nurse practitioner meets the requirement of § 3.159(a)(1) as one competent to provide a diagnosis.  This case is distinguishable from Cox in that the examination was conducted contrary to VA's own protocol as indicated in the VA Clinician's Guide and VA's Adjudication Manual and that the nurse practitioner was diagnosing PTSD.  In the alternative, the Board finds that the November 2010 examination report is inadequate in its explanation of how the diagnosis conforms to the DSM-IV, which was in effect at the time.  The report identified the Veteran's stressor as follows: "felt harassed by Sgt. West and Sgt Guitin. Felt rode him daily, searched car, treated him like a drug dealer, wrote about every little thing.  Swore at him daily.  Felt had breaking point and went to Chaplin and then took to counselor."  Based on this stressor, the examiner indicated that Criterion A of the DSM-IV was met.  However, Criterion A of the DSM-IV required that a "person experienced, witness, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror."  (Emphasis added.)  The Board finds that it is unclear how the identified stressor resulted in a response that involved intense fear, helplessness, or horror.  Accordingly, the diagnosis is not competent.

A July 2015 opinion by a VHA psychiatrist and a June 2016 opinion by a VA examiner both rule out a diagnosis of PTSD and state that the Veteran's stressor is not sufficient to meet Criterion A.  The statements relating to the sufficiency of the stressor to meet Criterion A are conclusory and without explanation.

The September 2017 evaluation by a private psychologist does not provide a valid diagnosis of PTSD that conforms with the DSM-5.  The psychologist did not examine the Veteran and the evaluation was based solely on a review of the record.  The psychologist's determination that the diagnosis of PTSD conformed to the DSM-5 Criterion was a conclusory statement.  The psychologist did not discuss any Criterion other than Criterion A.  And with regard to Criterion A, the psychologist's determination that the Veteran's stressor was sufficient was unexplained.  The psychologist did repeat this conclusory statement several times in her report.  For example, the psychologist wrote "I argue that the threat of being beaten, in the context of false harassment for being a drug dealer and gang member, does meet Criterion A for PTSD."  While this is a more forceful statement, it is still conclusory in nature.  The psychologist also noted that the Veteran was diagnosed with PTSD only one year earlier and two years later, each finding that he met Criterion A.  This statement is misleading.  While the record does contain diagnoses of PTSD during the course of his VA treatment, as noted above, these were not valid diagnoses consistent with § 4.125(a) and the LCSWs who gave the diagnoses did not explain how the Veteran met any of the Criterion for PTSD under the DSM.

The Board notes that the Veteran's mother has also provided a diagnosis of PTSD. She has reported that she is a registered nurse and that her formal education and examination for licensure required her to learn about mental health disorders.  Based on the current evidence of record, the Board finds she is not competent to diagnose PTSD.  There is no indication she possesses the specialized education, training, expertise, and experience as envisioned by the VA Clinician's Guide and VA's Adjudication Manual.  Notably, there is no indication she has any clinical experience treating or diagnosing mental health disorders.  Alternatively, it is also unclear how her diagnoses conform to the DSM-IV or DSM-5; thus, the diagnoses do not comply with § 4.125(a).  On remand, the AOJ should ask the Veteran's mother to provide evidence of her qualifications and experiences as a medical professional.

The Board has found that the Veteran's alleged stressor - harassment and threat of physical harm by superiors - did occur.  However, the evidence relating to the sufficiency of this stressor to meet Criterion A for PTSD and the evidence relating to whether the Veteran has a current diagnosis of PTSD is inadequate.  On remand, the Veteran should be afforded a new VA examination to determine whether there is a current diagnosis of PTSD and, if so, whether it is related to service.  The examiner should offer his or her opinion knowing that the alleged stressor of harassment and threats of physical harm by superiors did occur.  The examiner should also provide a specific opinion pertaining to the sufficiency of this stressor for Criterion A.

In September 2017, the Veteran submitted a lay statement from E.T., a person who asserts that he served with the Veteran in the 364th Supply and Service Company.  E.T. reported that during service the Veteran complained that he was being harassed by his superiors and that he personally witnessed the Veteran exhibit certain mental health symptoms.  There is no evidence of record corroborating that E.T. is a veteran or that he served with the Veteran.  As the service records do not corroborate the onset of mental health symptoms during service, if found to be credible, these statements would be favorable to the Veteran's claim and could influence the medical opinion being obtained.  Accordingly, on remand, the RO should contact E.T. and ask that he submit his DD Form 214 or other evidence of service with the Veteran.  This development should be completed in accordance with M21-1, IV.ii.1.D.1.m.  


E. Acquired Psychiatric Disorder Other than PTSD

Excluding PTSD, VA treatment records show psychiatric diagnoses of major depressive disorder, schizophrenia, psychosis, anxiety, and alcohol abuse.  The July 2015 VHA psychiatrist opined that the Veteran's diagnoses are major depression with psychotic features and alcohol use disorder.  The psychiatrist indicated that a preponderance of the Veteran's symptoms are depressive in nature, to include the psychotic features and schizophrenia.  The June 2016 VA examiner made a similar finding, diagnosing the Veteran with major depression with anxious distress and psychotic features, recurrent.  The September 2017 private psychologist generally concurred; however, the psychologist also indicated that the Veteran has PTSD and was able to differentiate some symptoms related to PTSD from that of the depressive disorder.  Accordingly, the acquired psychiatric disorders other than PTSD are considered to be depressive disorder and potentially alcohol use disorder.

The Board notes that service connection for alcohol use disorder on a direct basis is precluded by law, see 38 C.F.R. § 3.301; however, it may be granted as secondary to a service-connected disability.  In this instance, the Veteran has asserted that he began using alcohol to cope with his mental health symptoms during service.  The diagnosis of alcohol use disorder was of record at the time of the June 2016 VA examination but the examiner did not comment on it or provide an etiological opinion for it, as required by the March 2016 Board remand directive.  Accordingly, remand is required for compliance with that directive.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the diagnosed depressive disorder, the July 2015 VHA psychiatrist and June 2016 VA examiner provided negative etiological opinions while the September 2017 private psychologist provided a positive etiological opinion.  

The VHA psychiatrist was asked to answer whether it was at least as likely as not that the Veteran's acquired psychiatric disorders had their onset during service, within a year of discharge, or were at least in part otherwise related to service.  The opinion, however, focused on the onset of these disorders during service or within a year of discharge and did not include a conclusion as to whether the disorders were otherwise related to service.  The opinion also did not clearly address the Veteran and his mother's assertions of the onset of mental health symptoms during service and continuation of those symptoms since separation from service, as evidence by reported difficulty with superiors, maintaining employment, and problems with personal relationships.  Specifically as it pertains to the Veteran's employment history, the Board notes that the psychiatrist did refer to a June 2000 examination conducted in connection with a claim for Social Security Disability Income (SSDI) that indicated that the Veteran was "working successfully" until his back injury in 1997.  The psychiatrist did not consider the Veteran or his mother's other statements regarding the Veteran's work history or a Form SSA-3368-BK, completed in connection with the SSDI claim, which outlined the Veteran's post-service work history and showed that prior to the 1997 back injury he moved from job to job relatively frequently.

The June 2016 VA examiner's opinion relied on the absence of contemporaneous medical records documenting mental health treatment during service or prior to 1999.  It is not expected that a person will necessarily seek immediate treatment for mental health problems.  The evidence supporting the existence of mental health symptoms during service is mainly statements from the Veteran and his mother.  The Board notes that the buddy statement provided by E.T. may also provide additional pertinent evidence; however, additional development as to the identity of E.T. that could affect his credibility and the weight of the evidence is being conducted on remand.  Additionally, similar to the July 2015 VHA psychiatrist's opinion, this opinion also did not clearly address the Veteran and his mother's assertions of the onset of mental health symptoms during service and continuation of those symptoms since separation from service, as evidenced by reported difficulty with superiors, maintaining employment, and problems with personal relationships.  

The September 2017 psychologist's opinion provides an inadequate linkage opinion.  While the law imposes no reasons-or-bases requirement on examiners, see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012), an adequate linkage opinion should inform the Board of the essential rationale for the opinion, see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In the report, the psychologist opined that it is at least as likely as not that the Veteran's currently diagnosed mental health conditions are related to his active duty military service.  In the following paragraphs, which given the organization of the document seems to be what should be considered a rationale for the conclusion, the psychologist notes that he was sound upon entrance to service, had disciplinary problems therein due to harassment and threats of physical harm, and then goes on to report the assertions of the Veteran, his mother, and E.T.  There is little, if any, actual analysis of the evidence in this section.  As a result, it does not inform the Board of the psychologist's essential rationale.

The Board also notes that the Veteran's mother has provided an etiological opinion.  To the extent that she asserts that she witnessed, through telephone conversations, her son develop mental health symptoms during service and that those symptoms continued after service, she is competent.  She is not competent; however, to otherwise relate that the Veteran's mental health problems are related to service because there is no indication she has clinical experience with psychiatric disorders or in considering their etiology.  Again, the Board will request that the Veteran's mother provide information regarding her qualifications and, therefore, this determination may change.

On remand, a VA medical opinion should be obtained to determine whether the Veteran's depressive disorder had its onset in or is otherwise related to his active service.  The examiner should offer the opinion with the understanding that the Veteran was harassed and threatened with physical harm by his superiors during active service.  The examiner should discuss whether the Veteran experienced mental health symptoms in service, to include consideration of the Veteran, his mother's, and E.T.'s statements.  The examiner should discuss whether the Veteran's post-service work history prior to the November 1997 back injury is indicative of mental health problems.  The examiner should discuss whether early VA treatment records from the late 1990s that showed the Veteran had paranoia and or psychotic symptoms separate from the mood disorder and depression related to the back injury could be related to service.  The examiner should also discuss whether it is possible that the Veteran had mental health problems related to service that simply exacerbated after the November 1997 back injury.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Request that the Veteran's mother submit evidence of her medical qualifications, to include licensure or other documentation relating to clinical experience and training.

3.  Request that E.T. submit his DD Form 214 or other evidence of service with the Veteran.  This development should be completed in accordance with M21-1, IV.ii.1.D.1.m.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his pes planus and plantar fasciitis.  A copy of this REMAND must be provided to the examiner.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to answer the following questions:

Pes Planus

A.  Is the Veteran's bilateral pes planus a congenital defect OR a congenital disease?

Congenital defects are not eligible for service connection while congenital diseases are.

Defects are defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  VAOPGCPREC 82-90 (Jul. 18, 1990).  A disease, on the other hand, is defined broadly as "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body..." and "a condition considered capable of improving or deteriorating.  Id.  "Any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Quirin, 22 Vet. App. at 395 (citing VAOGCPREC 82-90).

In assessing whether a condition is a congenital defect or disease, the Board highlights that the consideration of evidence in this regard is not limited to the service treatment records.  Post-service evidence can also illuminate whether a congenital condition is essentially "static in nature" and thereby a defect or whether it is capable of change and thereby a disease.  For example, in the March 2013 VA examination report it was indicated that the pes planus did not manifest in characteristic calluses but this symptom was shown in the September 2014 VA examination report.  Such a change in symptomatology should be considered in determining whether the pes planus is a congenital disease or defect.  

A complete rationale should be provided.

B.  If it is determined that pes planus is a congenital disease, then is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pes planus underwent a permanent increase in severity, beyond the natural progress of the condition, during active service? 

The examiner should consider that the pes planus was noted to be asymptomatic on enlistment examination and that the Veteran reported that he participated in track in high school and that he did not have foot problems.  The service records relating to foot symptoms should be considered, as well as indications that the Veteran continued to participate in track, football, and basketball during service.  The Veteran and his mother's statements regarding an increase of symptoms and a continuity of symptomatology should also be considered.  It should be discussed whether the Veteran's foot problems going from asymptomatic prior to service to symptomatic during service is (1) an accurate characterization of what occurred and (2) would necessarily mean that there was an increase in the severity of the pes planus beyond its natural progression.

C.  If it is determined that pes planus is a congenital defect then, provide an opinion as to whether any other disease or injury was superimposed upon the congenital defect as a result of service.

Plantar Fasciitis

D. Is it at least as likely as not that the Veteran's plantar fasciitis was incurred in or is otherwise related to his active service?  That is, provide an opinion as to whether the current plantar fasciitis is related to the diagnosis of plantar fasciitis that was first provided in service.  Is the current diagnosis a progression of that disability first noted in service?

The examiner is advised that plantar fasciitis was not noted on enlistment examination and is not viewed as a pre-existing condition.  

A complete rationale should be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee DJD.  A copy of this REMAND must be provided to the examiner.  The examiner must review the claims file in conjunction with the examination.

The examiner is asked to answer the following questions:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee DJD had its onset in, or is otherwise related to, his active service?

This opinion should include consideration of the Veteran and his mother's lay statements concerning in-service symptomatology and a continuation of those symptoms after discharge.

B.  Is it at least as likely as not that the Veteran's bilateral knee DJD was proximately caused or aggravated by his pes planus or plantar fasciitis?

This question requires two separate opinions: one for proximate causation and a second for aggravation.  "Aggravation" is defined as a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the knee conditions prior to aggravation by the pes planus or plantar fasciitis.

A complete rationale must be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorders.  This examination should be conducted by a psychiatrist or a psychologist.  The examiner must also review the claims file in conjunction with the examination.  

A copy of this REMAND must be provided to and reviewed by the examiner as the Board has provided an in-depth and detailed summary of the pertinent evidence in the REMAND.

The RO should ensure substantial compliance directives 1-3 so that the examiner will be able to review such information in providing the requested opinions.

The examiner is asked to determine whether the Veteran has a current diagnosis of PTSD.  In answering this question, the examiner should assume that the Veteran's alleged stressor of being harassed and threatened with physical harm by his superiors in service did occur.  The examiner should provide a thorough explanation of why this stressor would or would not meet Criterion A for PTSD.

The examiner should also consider contradictory evidence, to include a September 2017 evaluation by a private psychiatrist and the Veteran's mother's statements (she asserts she is a registered nurse).

A complete rationale must be provided.

7.  Obtain a VA medical opinion concerning the etiology of the depressive disorder and alcohol abuse disorder.  This opinion should be authored by a psychiatrist or psychologist.  The examiner must review the claims file in conjunction with the examination.  

A copy of this REMAND must be provided to and reviewed by the examiner as the Board has provided an in-depth and detailed summary of the pertinent evidence in the REMAND.

The RO should ensure substantial compliance directives 1-3 so that the examiner will be able to review such information in providing the requested opinions.

The examiner is asked to answer two questions as outlined below:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's depressive disorder was incurred in or is otherwise related to his active service?

In answering this question, the examiner should offer the opinion with the understanding that the Veteran was harassed and threatened with physical harm by his superiors during active service.  

The examiner should also discuss whether the Veteran experienced mental health symptoms in service, to include consideration of the Veteran, his mother's, and E.T.'s statements.  The examiner should discuss whether the Veteran's post-service work history prior to the November 1997 back injury is indicative of mental health problems.  This includes consideration of a Form SSA-3368-BK, completed in connection with the Social Security benefits claim, which outlined the Veteran's post-service work history and showed that prior to the 1997 back injury he moved from job to job relatively frequently.  The examiner should discuss whether early VA treatment records from the late 1990s that showed the Veteran had paranoia and or psychotic symptoms separate from the mood disorder and depression related to the back injury could be related to service.  

The examiner should also discuss whether it is possible that the Veteran had mental health problems related to service that simply exacerbated after the November 1997 back injury.

B.  If a positive opinion is provided for the depressive disorder, or if there is a positive linkage opinion for PTSD, then is it at least as likely as not that the Veteran's alcohol use disorder was proximately caused or aggravated by either the depressive disorder or the PTSD?

This question requires two separate opinions: one for proximate causation and a second for aggravation.  "Aggravation" is defined as a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the alcohol use disorder prior to aggravation by the depressive disorder or PTSD.  

A complete rationale must be provided.

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




